1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application

2	Claims 1-12 and 14-20 are pending in this application 

In view of the PTAB Decision rendered on12/28/2020, PROSECUTION IS HEREBY REOPENED. A new set of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 

A Tech Center Director has approved of reopening prosecution by signing below:



Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) filed on 02/01/2021 has been received and entered into the record. The references cited therein have been considered by the Examiner. Please see attached PTO-1449 form(s).


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

Independent Claim 1:
Claim 1, in last limitation, recites the term “the downloaded updates” that has insufficient antecedent basis. The Claim, in an earlier limitation, recites “download at least one of the available updates,” so the broadest reasonable interpretation of the downloaded update is one update, whereas “the downloaded updates” means more than one update. 
As such, Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite.  
For the purpose of prior art rejection, the “the downloaded updates” is interpreted as “the downloaded at least one of the available updates”. 

Dependent Claims 2-9: 
 Claims 2-9, which depend on Claim 1, inherit the deficiencies of their parent Claim.  
As such, Claims 2-9 are also rejected under 35 U.S.C. 112(b), as being indefinite.  


Dependent Claim 5: 

As such, Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite.  
For the purpose of prior art rejection, the term “the list of installed vehicle component versions” is interpreted as “the list of installed vehicle software versions”.

Independent Claim 14:
Claim 14, in line 4, recites the terms “the vehicle” and “the notification” that have insufficient antecedent basis. 
As such, Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite.
For the purpose of prior art rejection, the terms “the vehicle” and “the notification” are interpreted as “a vehicle” and “a notification,” respectively.

Dependent Claims 15-20: 
 Claims 15-20, which depend on Claim 14, inherit the deficiencies of their parent Claim.  
As such, Claims 15-20 are also rejected under 35 U.S.C. 112(b), as being indefinite.  


Independent Claim 14:
Claim 14 recites “receive […] responsive to the notification” and “provide notification to a vehicle.” The claim is rendered vague and indefinite because it is unclear to the Examiner whether the two notifications are the same notification or different notifications. 
As such, Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite.
For the purpose of prior art rejection, “receive […] responsive to the notification” and “provide notification to a vehicle” are interpreted as “receive […] responsive to a notification” and “provide a notification to a vehicle,” respectively.

Dependent Claims 15-20: 
 Claims 15-20, which depend on Claim 14, inherit the deficiencies of their parent Claim.  
As such, Claims 15-20 are also rejected under 35 U.S.C. 112(b), as being indefinite.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

7.	Claims 1-3 and 5-9 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Britten et al. (US 2010/0070965 A1; Pub. Date:  Mar. 18, 2010; Filed: Sep. 15, 2008; hereinafter Britten), in view of Ciudad et al. (US 2014/0282476 A1; Pub. Date: Sep. 18, 2014; Filed: Mar. 15, 2013; hereinafter Ciudad) and Hoffman et al. (US 2014/0109075 A1; Pub. Date: Apr. 17, 2014; Filed: Oct. 16, 2013; hereinafter Hoffman).


Regarding Claim 1, Britten teaches:
A system comprising: 
a processor (Britten, FIG. 2: CPU 160) configured to: 	
	assemble a list of installed software versions (Britten, paragraph [0070]: “In 404, a list of the installed software may be generated in response to the scanning. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs. …”  Examiner Note (EN): Britten teaches:  a list of the installed software may be generated in response to the scanning, wherein the list includes the determined unique code and version information for [assemble a list of installed software versions].);	

	transmit the list of installed versions to a remote update server (Britten, paragraph [0070]: “In 404, a list of the installed software may be generated in response to the scanning. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs. …”; paragraph [0072]: “In 406, the list may be sent to a server computer system over a network, e.g., to computer system 90. …”  EN: Britten teaches:  the list may be sent to a server computer system over a network [transmit the list of installed versions to a remote update server].);

	receive a list of available updates compatible with the installed software versions in response to the transmission (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network. In a preferred embodiment, the information describing updates may be included in an XML (eXtensible Markup Language) file, although any other types of files or formats may be used as desired. In some embodiments, the information describing updates may include at least one location from where the updates can be downloaded.”  (emphasis added).  EN: Britten teaches:  information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [receive a list of available updates compatible with the installed software versions in response to the transmission].);
	
	download at least one of the available updates (Britten, paragraph [0084]: “… the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update EN: Britten teaches:  downloading the at least one update from the at least one location [download at least one of the available updates].); and

	install the downloaded at least one of the available updates (Britten, paragraph [0082]: “Finally, in 416, at least one update of the one or more updates may be installed on the computer system.” (emphasis added).  EN: Britten teaches:  at least one update of the one or more updates may be installed on the computer system [install the downloaded at least one of the available updates]).

Britten does not appear to explicitly teach the conditional limitation “in response to a notification received from a remote network that an update to software is available” and the intended environment of the software, that being a “vehicle.”

However, Ciudad (US 2014/0282476), in an analogous art of updating software, teaches:
	in response to a notification received from a remote network that an update to software is available, assemble a list of installed software versions (Ciudad, paragraph [0054]: “… the process sends (at 415) a request to system update server for a list of available updates. The process then receives (at 420) a list of available updates from the software update server [in response to a notification received from a remote network that an update to software is available]. The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware [assemble a list of installed software versions] and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten by incorporating the teachings of Ciudad to include “in Britten-Ciudad. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: check the list of available software updates for applicability to the software installed on a vehicle (Ciudad, paragraph [0054]) for at least the purpose of having a more efficient updating policy to reduce the number of unnecessary contact with the software update server when no update is available.

Britten teaches “software versions,” but Britten-Ciudad does not appear to explicitly teach:
	vehicle software versions.

However, Hoffman (US 2014/0109075), in an analogous art of updating software, teaches:
	vehicle software versions (Hoffman, paragraph [0018]: “…The controller 20 may be configured to facilitate updating or otherwise tracking various versions of the files included within any number of modules 22 of the vehicle 12. The logger 46 may be configured to keep track of the files, versions of the files or other representations (identifications, revisions, etc.) of the files in order to track the currently installed files and/or facilitate identifying whether such files require updates. …” (emphasis added). EN: Hoffman teaches:  various versions of the files included within any number of modules of the vehicle [vehicle software versions]. Thus, Hoffman teaches that vehicles have software that need to be updated. And hence, updating vehicle software is well-known in the art.).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten-Ciudad by incorporating the teachings of Hoffman to include “vehicle software versions” and a vehicle and the software therein to update thereby creating Britten-Ciudad-Hoffman. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: improve the efficiency of updating Hoffman, paragraph [0033]).


Regarding claim 2, Britten-Hoffman teaches “vehicle software versions,” and Britten-Ciudad-Hoffman teaches:
The system of claim 1 (please see claim 1 rejection),

Britten-Hoffman does not appear to explicitly teach:
wherein the list of installed vehicle software versions includes firmware versions.

However, Ciudad additionally teaches:
	wherein the list of installed software versions includes firmware versions (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein the list of installed vehicle software versions includes firmware versions”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).


Regarding claim 3, Britten-Ciudad-Hoffman teaches:
The system of claim 1 (please see claim 1 rejection),

Britten-Hoffman does not appear to explicitly teach:
wherein versions in the list of available updates include only software and firmware versions to which the update applies. 

However, Ciudad additionally teaches:
	wherein versions in the list of available updates include only software and firmware versions to which the update applies (Ciudad, paragraph [0054]: “… the process sends (at 415) a request to system update server for a list of available updates. The process then receives (at 420) a list of available updates from the software update server. The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein versions in the list of available updates include only software and firmware versions to which the update applies”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).


Regarding claim 5, Britten-Hoffman teaches “vehicle software versions,” and Britten-Ciudad-Hoffman teaches: 
The system of claim 1 (please see claim 1 rejection), 

Britten-Hoffman does not appear to explicitly teach:
wherein the list of installed vehicle software versions includes all installed software and firmware versions.

However, Ciudad additionally teaches:
	wherein the list of installed software versions includes all installed software and firmware versions (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein the list of installed vehicle software versions includes all installed software and firmware versions”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).


Regarding claim 6, Britten-Ciudad-Hoffman teaches: 
The system of claim 1 (please see claim 1 rejection),

Britten-Ciudad does not appear to explicitly teach:
wherein the download includes downloading all updates.

However, Hoffman additionally teaches:
wherein the download includes downloading all updates (Hoffman, paragraph [0017]: “…While use of the difference file 48, i.e., a file containing only the differences between the old file 34 and the new computer-readable instructions, is contemplated, the present invention is not necessary so limited and fully contemplates downloading any size file, including an entire replication of the old file 34 with the necessary updates already included therein.”  EN: Hoffman teaches downloading any size file, including an entire replication of the old file 34 with the necessary updates [wherein the download includes downloading all updates].).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the download includes downloading all updates”. One of ordinary skill in the art would be motivated to this modification so that: While use of the difference file, i.e., a file containing only the differences between the old file and the new computer-readable instructions, is contemplated, the invention is not necessarily so limited. (Hoffman, paragraph [0017]).


Regarding claim 7, Britten-Ciudad-Hoffman teaches: 
The system of claim 1 (please see claim 1 rejection),
wherein the processor is further configured to download a user-selected subset of the available updates, less than every available update (Britten, paragraph [0066]: “… The update service may then display safe software updates to the user of the client system, i.e., recommended updates for which the conditions are satisfied, after which the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input.” EN: Britten teaches:  the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input [download a user-selected subset of the available updates, less than every available update].). 


Regarding claim 8, Britten-Ciudad-Hoffman teaches: 
The system of claim 1 (please see claim 1 rejection),

Britten-Ciudad does not appear to explicitly teach:
wherein the processor is further configured to determine success or failure for each update installation.

Hoffman additionally teaches:
wherein the processor is further configured to determine success or failure for each update installation (Hoffman, paragraph [0039]: “Block 122 relates to assessing whether the module updated properly.  The assessment may be performed by the controller transmitting test signals to the module and/or monitoring module operations for compliance with normal or pre-defined operation settings.  Optionally, the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful.  Block 124 relates to the controller and/or module generating a pass message indicating a successful update and the logger making a corresponding update to the log indicative of the same.  This logging function may be beneficial in tracking the software version currently executing on the module for use in generating reports and identifying a need to perform subsequent updates.…” (emphasis added). EN: Hoffman teaches: determine whether the update was successful or unsuccessful [determine success or failure for each update installation].).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the processor is further configured to determine success or failure for each update installation”. One of ordinary skill in the art would be motivated to this modification because: If the update was unsuccessful, such as in response to the module updating improperly thereafter and/or the update failing to complete, an assessment is made as to whether the back-up or copy of the old file is available for re-use. (Hoffman, paragraph [0039]).


Regarding claim 9, Britten-Ciudad-Hoffman teaches: 
The system of claim 8 (please see claim 8 rejection),

Britten-Ciudad does not appear to explicitly teach:
wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation.

However, Hoffman additionally teaches:
wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation (Hoffman, paragraph [0039]: “Block 122 relates to assessing whether the module updated properly.  The assessment may be performed by the controller transmitting test signals to the module and/or monitoring module operations for compliance with normal or pre-defined operation settings.  Optionally, the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful.  Block 124 relates to the controller and/or module generating a pass message indicating a successful update and the logger making a corresponding update to the log indicative of the same.  This logging function may be beneficial in tracking the software version currently executing on the module for use in generating reports and identifying a need to perform subsequent updates.…” (emphasis added). EN: Hoffman teaches: the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful as the logger makes a corresponding update to the log indicative of the same [wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation].).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation”. One of ordinary skill in the art would be motivated to this modification because: tracking the software and firmware versions in generating reports and identifying a need to perform subsequent updates. (Hoffman, paragraph [0039]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Britten in view of Ciudad and Hoffman as applied to Claim 3 above, and further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).


Regarding claim 4, Britten-Ciudad-Hoffman teaches “wherein the software and firmware versions to which the update applies,” and the system of claim 3 (please see claim 3 rejection),

Britten-Ciudad-Hoffman does not appear to explicitly teach:
wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update.

However, Bower teaches:
versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible. Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad-Hoffman to incorporate the teaching of Bower Bower, paragraph [0023]).


10.	Claims 10 and 11 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Throop et al. (US 2013/0031540 A1; Pub. Date: Jan. 31, 2013; Filed: Jul. 26, 2013; hereinafter Throop), in view of Roy et al. (US 2015/0191122 A1; Pub. Date: Jul. 9, 2015; Filed: Jan. 6, 2015; hereinafter Roy).


Regarding Claim 10, Throop teaches:
A system comprising:
	a processor (Throop, Figure 2: 203 and 205; Examiner’s Note (EN): Figure 2, Elements 203 and 205 of Throop depict servers. Thus, one of ordinary skill in the art would readily comprehend that the servers would include a processor.) configured to:
	
	receive a list of vehicle identification numbers (VIN)s to which an available software update applies (Throop, paragraph [0035]: “Vehicles can be selected for updating based on, for example, VIN numbers, which are specific to particular vehicles. To update a fleet, a plurality of VIN numbers can be designated for update and then an entire fleet can be easily updated remotely, regardless of the locations of the update server and the vehicles within the fleet.”; paragraph [0054]: “… the vehicle VIN may be sent to the server for verification 311. …”  EN: Throop discloses: a plurality of VIN numbers can be designated for update [a list of vehicle identification numbers (VIN)s to which an available software update applies], wherein the vehicle VIN may be sent to the server for verification [receive a list of vehicle identification numbers (VIN)s]); and
	
	send a notification to each vehicle, identified by a corresponding VIN, for which an available software update applies (Throop, paragraph [0056]: “Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle. In this manner, only vehicles that have been specifically flagged for module adjustment can be updated, if desired.”; paragraph [0057]: “…If an update is scheduled for that particular vehicle, software corresponding to the update may be downloaded 323.” EN: Throop discloses: Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle, and if an update is scheduled for the vehicle, software corresponding to the update may be downloaded. Thus, one of ordinary skill in the art would readily comprehend that the server would send a notification to the vehicle containing information about the update (e.g., the URL of the update) in order for the vehicle to download the update.).

Throop teaches “each VIN,” but Throop does not appear to explicitly teach:
	determine, for each VIN, if a vehicle-owner has approved over the air (OTA) updates.

However, Roy (US 2015/0191122), in an analogous art of updating software, teaches:
	determine if a vehicle-owner has approved over the air (OTA) updates (Roy, paragraph [0018]: “Data for such updates/upgrades may be received at the in-vehicle computing system (e.g., as an over-the-air and/or push communication process), however the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user of the in-vehicle computing system acknowledges the notification and/or approves the installation.” (emphasis added); paragraph [0053]: “… the driver profile may provide information regarding the driving style, frequent navigational routes/destinations, in-vehicle computing system interaction, and/or other EN: Roy discloses: the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user (e.g., an owner) of the in-vehicle computing system acknowledges the notification and/or approves the installation [determine if a vehicle-owner has approved over the air (OTA) updates]).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Throop by incorporating the teachings of Roy to include “determine, for each VIN, if a vehicle-owner has approved over the air (OTA) updates” thereby creating Throop-Roy. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: allow a vehicle-owner to accept an upgrade, thereby enabling the functionality of an in-vehicle computing system to be adjusted (e.g., new features to be added, malfunctions to be addressed/fixed, etc.) (Roy, paragraph [0018]).


Regarding claim 11, Throop-Roy teaches: 
The system of claim 10 (please see claim 10 rejection),
wherein the list of VINs is received from a secondary remote server through which the available software update is provided to vehicles (Throop, paragraph [0056]: “Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle. In this manner, only vehicles that have been specifically flagged for module adjustment can be updated, if desired.”; paragraph [0057]: “…If an update is scheduled for that particular vehicle, software corresponding to the update may be downloaded 323.” EN: Throop discloses: Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle, and if an update is scheduled for the vehicle, software corresponding to the update may be . 


11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Throop in view of Roy as applied to Claim 10 above, and further in view of Link et al. (US 2010/0228404 A1; Pub. Date: Sep. 9, 2010; Filed: Mar. 8, 2010; hereinafter Link).


Regarding claim 12, Throop-Roy teaches: 
The system of claim 10 (please see claim 10 rejection),

Throop-Roy does not appear to explicitly teach:
wherein the list is received from a database containing currently installed software versions for each vehicle, identified by VIN, in response to a database query.

However, Link teaches:
wherein the list is received from a database containing currently installed software versions for each vehicle, identified by VIN, in response to a database query (Link, Abstract: “A telematics provider maintains a database comprising a table, or tables that associate(s) user identification information with a vehicle VIN and equipment/features/content installed in/on vehicle devices associated with the VIN (emphasis added).”; paragraph [0030]: “Table 18 associates the vehicle identification number of corresponding to vehicle 10 with the all of the modules identified as MOD 1-MOD n in module name field 20. Identifier and software version fields 22 and 24, respectively, contain the unique identifiers and current software versions of each of modules MOD 1-MOD n (emphasis added).”; paragraph [0065]: “Based on the received user login information, the central computer searches a telematics table at step 710 and locates a record matching the login information [in response to a database query].”; paragraph [0066], “At .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Throop-Roy to incorporate the teaching of Link that teaches “wherein the list is received from a database containing currently installed software versions for each vehicle, identified by VIN, in response to a database query”. One of ordinary skill in the art would be motivated to this modification to: editing selections and preferences for features, content, services, software, and parameter options available for equipment, software, and content installed and configured in a vehicle (Link, paragraph [0064]).


12.	Claims 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Britten (US 2010/0070965 A1), in view of Hoffman (US 2014/0109075 A1) and Motyl et al. (US 2009/0270176 A1; Pub. Date: Oct. 29, 2009; Filed: Jun. 13, 2007; hereinafter Motyl).


Regarding Claim 14, Britten teaches:
	A system comprising:
	one or more processors (Britten, Figure 2: CPU 160) configured to:

	receive a software update (Britten, paragraph [0084]: “… the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update from the at least one location.”  Examiner’s Note (EN): Britten discloses: downloading the at least one update from the at least one location [receive a software update].);

	receive communication from a computer system, responsive to a notification, including a list of currently installed software versions of the computer system (Britten, paragraph [0069]: “First, in 402, a computer system may be scanned to determine installed software, including determining a unique code and version information for each of one or more programs (installed on the computer system). For example, the computer system may be a client computer system, e.g., computer system 82 coupled to a server 90.”; paragraph [0070]: “In 404, a list of the installed software may be generated in response to the scanning. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs.”  EN: Britten discloses: a list of the installed software may be generated in response to the scanning a computer system coupled to a server, wherein the list includes the determined unique code and version information for each of the one or more programs [receive communication from a computer system, responsive to a notification, including a list of currently installed software versions of the computer system]);

	provide a notification to a computer system, for which a database record indicates an installed software version to which the received update applies (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network.  In a preferred embodiment, the information describing updates may be included in an XML (eXtensible Markup Language) file, although any other types of files or formats may be used as desired. In some embodiments, the information describing updates may include at least one location from where the updates can be downloaded.”  EN: Britten discloses: information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [provide a notification to a computer system, for which a database record indicates an installed software version to which the received update applies]);

	receive a software-update download request from the computer system (Britten, paragraph [0084]: “… the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update from the at least one location.”  EN: Britten discloses that the at least one update is downloaded from the at least one location. Thus, one of ordinary skill in the art would readily comprehend that an update download request is sent from the computer system to the server.) and

	transmit the software update responsive to the request (Britten, paragraph [0084]: “… the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update from the at least one location.”  EN: Britten discloses:  downloading the at least one update from the at least one location [transmit the software update responsive to the request].).

Britten teaches “a computer system” and “currently installed software versions of a computer system,” but Britten does not appear to explicitly teach:
a vehicle; and
currently installed software versions of the vehicle.

However, Hoffman (US 2014/0109075 A1), in the analogous art of updating software, teaches:
a vehicle (Hoffman, FIG. 1: 12); and
         currently installed software versions of the vehicle (Hoffman, paragraph [0018]: “…The controller 20 may be configured to facilitate updating or otherwise tracking various versions of the files included within any number of modules 22 of the vehicle 12. The logger 46 may be configured to keep track of the files, versions of the files or other representations (identifications, revisions, etc.) of the files in order to track the currently installed files and/or facilitate identifying whether such files require updates. …” (emphasis added).  EN: Hoffman teaches:  various versions of the files included within any number of modules of the vehicle [currently installed software versions of the vehicle].).

		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten by incorporating the teachings of Hoffman to include “a vehicle; and currently installed software versions of the vehicle” thereby creating Britten-Hoffman. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: query a server to determine whether any of the vehicle software may require an update (Hoffman, paragraph [0033]).

Britten-Hoffman does not appear to explicitly teach:
	receive an update log including success or failure of installation of the software update; and
	update the database record based on the log.

However, Motyl (US 2009/0270176 A1), in an analogous art of updating software, teaches:
	receive an update log including success or failure of installation of a software update (Motyl, paragraph [0066]: “If a firmware update is not applied successfully to a peripheral device at operation 810, the PUP 118 may retry the firmware update for a predetermined number of times. At operation 812, the PUP 118 may generate a log to record a success or failure result of applying each of the one or more updates. The PUP 118 may transmit the log to the update server for storage at operation 814.” (emphasis added). EN: Motyl discloses: generate a log to record a [receive an update log including success or failure of installation of a software update].); and

	update a database record based on the log (Motyl, paragraph [0025]: “In the architecture 100a, the PUP 118 may be enabled to communicate over the power line interface 120, the communication network interface 122 or a wireless interface (FIG. 3) to receive firmware updates from and transmit status updates to an update server (FIG. 4) over the power line network 136 and/or the communication network 132, respectively.”; paragraph [0066]: “The PUP 118 may transmit the log to the update server for storage at operation 814.” EN: Motyl discloses: the log transmitted to the update server for storage. Thus, one of ordinary skill in the art would readily comprehend that the storage record of the update server is updated based on the log.).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify the invention of Britten-Hoffman by incorporating the teachings of Motyl to include “receive an update log including success or failure of installation of the software update; and update the database record based on the log” thereby creating Britten-Hoffman-Motyl. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: determine the success or failure result of applying each of one or more software updates in order to enable the software updates that were updated successfully (Motyl, paragraph [0066]).


Regarding claim 15, Britten-Hoffman teaches: 
The system of claim 14 (please see claim 14 rejection), 

Britten-Hoffman does not appear to explicitly teach:
wherein the at least one of the processors is further configured to update the database record based on the received communication.

However, Motyl additionally teaches:
wherein the at least one of the processors is further configured to update the database record based on the received communication (Motyl, paragraph [0025]: “In the architecture 100a, the PUP 118 may be enabled to communicate over the power line interface 120, the communication network interface 122 or a wireless interface (FIG. 3) to receive firmware updates from and transmit status updates to an update server (FIG. 4) over the power line network 136 and/or the communication network 132, respectively.”; paragraph [0066]: “The PUP 118 may transmit the log to the update server for storage at operation 814” EN: Motyl discloses: the log transmitted to the update server for storage [update the database record based on the received communication].).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Motyl that teaches “wherein the at least one of the processors is further configured to update the database record based on the received communication”. One of ordinary skill in the art would be motivated to this modification to: determine the success or failure result of applying each of one or more software updates in order to enable the software updates that were updated successfully (Motyl, paragraph [0066]).


Regarding claim 16, Britten-Hoffman-Motyl teaches: 
The system of claim 14 (please see claim 14 rejection), 
wherein the at least one of the processors is further configured to determine applicability of the update to a currently installed software version identified in the communication (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network. In a preferred embodiment, the information describing updates may be included in an XML (eXtensible Markup Language) file, although any other types of files or formats may be used as desired. In some at least one location from where the updates can be downloaded.”  (emphasis added).  EN: Britten teaches:  information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [determine applicability of the update to a currently installed software version identified in the communication].); and

transmit confirmation of availability of the update, responsive to the applicability determination (Britten, paragraph [0066]: “… The update service may then display safe software updates to the user of the client system, i.e., recommended updates for which the conditions are satisfied, after which the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input.” EN: Britten teaches:  the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input [transmit confirmation of availability of the update, responsive to the applicability determination].).


13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Britten in view of Hoffman and Motyl as applied to Claim 16 above, and further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).


Regarding claim 17, Britten discloses “currently installed software version” and Britten-Hoffman-Motyl teaches: 
The system of claim 16 (please see claim 16 rejection), 

Britten-Hoffman-Motyl does not appear to explicitly teach:
wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently installed software version is at or above a certain version.

Bower teaches:
wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently installed [firmware] version is at or above a certain version (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible (emphasis added). Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Motyl to incorporate the teaching of Bower that teaches “wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently installed software version is at or above a certain version”. One of ordinary skill in the art would be motivated to this modification to: only allow compatible updates (Bower, paragraph [0023]).


14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Britten in view of Hoffman and Motyl as applied to Claim 14 above, and further in view of Ciudad et al. (US 2014/0282476 A1; Pub. Date: Sep. 18, 2014; Filed: Mar. 15, 2013; hereinafter Ciudad).


Regarding claim 18, Britten-Hoffman teaches “currently installed on the vehicle,” and Britten-Hoffman-Motyl teaches: 
The system of claim 14 (please see claim 14 rejection), 

Britten-Hoffman-Motyl does not appear to explicitly teach:
wherein the list includes all software and firmware versions currently installed on the vehicle.

However, Ciudad teaches:
	wherein the list includes all software and firmware versions currently installed on [a client device] (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Motyl to incorporate the additional teaching of Ciudad that teaches “wherein the list includes all software and firmware versions currently installed on the vehicle”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).



Regarding claim 19, Britten-Hoffman-Motyl teaches:
The system of claim 14 (please see claim 14 rejection),

Britten-Hoffman-Motyl does not appear to explicitly teach:
wherein the list includes only software and firmware versions to which the update applies. 

However, Ciudad teaches:
	wherein the list includes only software and firmware versions to which the update applies (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Motyl to incorporate the additional teaching of Ciudad that teaches “wherein the list includes only software and firmware versions to which the update applies”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).


15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Britten in view of Hoffman, Motyl, and Ciudad as applied to Claim 19 above, and further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).


Regarding claim 20, Britten-Hoffman-Motyl-Ciudad teaches “wherein the software and firmware versions to which the update applies,” and the system of claim 19 (please see claim 19 rejection), 

Britten-Hoffman-Motyl-Ciudad does not appear to explicitly teach:
wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update.

However, Bower teaches:
versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible (emphasis added). Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Motyl-Ciudad to incorporate the teaching of Bower that teaches “wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update”. One of ordinary skill in the art would be motivated to this modification to: only allow compatible updates (Bower, paragraph [0023]).



Conclusion
16.	Claims 1-12 and 14-20 are rejected.	
Claim 13 had been canceled.
THIS ACTION IS NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571) 270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571) 270-8171 and  from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					February 10, 2021
Examiner, Art Unit 2191
	


/SEEMA S RAO/Director, Art Unit 2100